DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/226685 has claims 1-18 pending.  
Claims 19-20 have been cancelled.

Claim Objections
Claims 1, 7, and 13 are objected to for the following reasons: minor informalities. 
Claims 1, 7, and 13 – grammatical error
“	denying access to the queue, utilizing a Fibonacci strategy by  the one or more processors,  for the selected topic partition when a number of outstanding batches reaches a pre-selected threshold and ramping back up after the number of outstanding batches drops below the pre-selected threshold.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No. US2008/0010641 published on January 10, 2008; hereinafter Zhao) in view of Cuomo et al. (Pub. No. US2015/0200886 published on July 16, 2015; hereinafter Cuomo) in view of Kulkarni et al. (Pat. No. US/10,095,547 filed on March 14, 2016; hereinafter Kulkarni) in view of Rail et al. (Pub. No. US2005/0005237 published on January 6, 2005; hereinafter Rail).
Regarding claims 1, 7, 13, Zhao discloses the following: 
(Currently Amended) A method comprising: 
receiving, via one or more specified interfaces communicatively coupled with one or more processors, each event corresponding to an independent data feed received through the one or more specified interfaces and events belong to corresponding topics, each topic having a corresponding independent ordering of events and a corresponding memory partition in a physical storage system;
(Zhao teaches receiving via one or more specified interfaces [0028; FIGURE 1, Elements 106 and 110] communicatively coupled with one or more processors [0027], each event having an associated “unique identifier” [Abstract; 0167-0168], events, e.g. batched events [0037], belong to corresponding topics/CEE’s (or control execution environments) [0037], each topic/CEE having a corresponding independent ordering of events – as evidenced by CEE’s that have ordered events [0032, 0037], e.g. “each of the recipe events may have a unique 8-byte increasing sequence identifier, assigned in the order that the events are generated” [0135])
mapping, with the one or more processors, using an event identifier to map the event to a selected one of a plurality of topic partitions, wherein events within each of the plurality of topic partitions are processed according to topic ordering constraints; 
(Zhao teaches mapping, with the one or more processors, using an event identifier [0032, 0125] to map the event to a selected one of a plurality of topic partitions/buffers [0117-0120; FIGURE 2, Elements 203], wherein events within each of the plurality of topic partitions are processed according to 
allocating, with the one or more processors, the event to the selected topic partition based on the mapping operation;  -2-Application No. 15/226,685Atty. Docket No. SFDC-P270 Amendment dated March 11, 2019Examiner KEPNANG Response to Office Action of January 11, 2019TC/A.U. 2199 
(Zhao teaches allocating, with the one or more processors, the event – based on “how much memory is allocated for buffering the event (the size of the event buffer)” [0110] – to the selected topic partition/buffer, e.g. see “If Buffer Allocated” [0124] based on the mapping operation [0125])

However, Zhao does not disclose the following:
(1)	each event corresponding to an independent data feed received through the one or more specified interfaces and events belong to corresponding topics, each topic having a corresponding independent ordering of events and a corresponding memory partition in a physical storage system;
 (2)	allocating, with the one or more processors, the event to the selected topic partition based on the mapping operation, wherein each topic partition has a corresponding memory partition and the memory partitions are independent of each other;  
(3)	placing, with the one or more processors, the event into the queue for the selected topic partition; and 
Nonetheless, this feature would have been made obvious, as evidenced by Cuomo.
(1) (Cuomo discloses each event, e.g. “message payloads” [0019], corresponding to an independent data feed [0019] received through the one or more specified interfaces, such as API [0015, 0019], e.g. “a publish application programming interface (API) 108 configured to interface the client producer devices 103A-N with one or more message queues 110” [0015], e.g. “The topic field 302 may be used for each of the topics 204 ... The topic field 302 can hold alpha-numeric characters to support topic-specific publishing and subscriptions” [0022], and events belong to corresponding topics, each topic having a 
For corresponding memory partition, Cuomo recites the following: 
“the data objects 136 may reside in volatile memory of the client consumer devices 104A-N, and the files 138 may reside in non-volatile memory of the client consumer devices 104A-N” [0018]
For corresponding ordering, Cuomo recites the following: 
“topic 204A of range 202 and topic 204A of domain 206 map to message queue 110A and access control lists 208A, while topic 204N of range 202 and topic 204N of domain 206 map to message queue 110N and access control lists 208N” [0020])
(2) (Cuomo teaches allocating, with the one or more processors, the event to the selected topic partition [Abstract; 0015-0016], e.g. see disclosed where a system “partitions the file into a sequence of message payloads associated with a topic and a scheme” [Abstract], also see teaching where  “one or more message queues 110 are implemented in memory of the message switch 102 as first-in-first-out (FIFO) queues to hold a plurality of message payloads” [0015], and also see teaching where “message payloads 114 are configured as single message objects or multiple message objects” [0016], based on the mapping operation – see “topic to message queue mapping” [0020], wherein each topic partition has a corresponding memory partition, e.g. “The sequence of messages 113 is published via the publish API 108 to message queue 110 associated with the topic as message object” [0019], and the memory partitions are independent of each other, e.g. “each group of message payloads 114A-N can include multiple objects or sequences of partitioned files” [0020])
(3) (Cuomo teaches placing, with the one or more processors, the event into the queue [0002, 0020], e.g. “Each topic has a first-in-first-out (FIFO) message queue that stores message payloads to be shared with subscribers to the topic” [0002], for the selected topic partition [0035-0036], e.g. “the client producer 124 partitions the file into a sequence of message payloads 115 associated with a topic and a 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Zhao with the teachings of Cuomo. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Cuomo with respect to events of Zhao. 
The motivation would have been as follows: “Technical effects include partitioning large files or data objects into a number of message payloads and providing the message payloads in a sequence of messages to a message switch. Sequence identifier and subject data can be used to analyze and fetch a sequence of message payloads from the message switch as individual message payloads or a single data object. Publish and subscribe features can be managed by content publishers using access control lists, rather than relying upon a system administrator of the message switch” [0039 – Cuomo].

However, Zhao in view of Cuomo does not disclose the following:
(1)	managing, with the one or more processors, queues for each of the plurality of topic partitions, wherein the queues for each of the plurality of topic partitions are managed independently of each other such that ordering constraints for events in topic partitions are not applied to events in other topic partitions;  -2-Application No. 15/226,685Atty. Docket No. SFDC-P270 Amendment dated March 3, 2020Examiner KEPNANG Response to Office Action of October 3, 2019TC/A.U. 2199 
(2)	placing, with the one or more processors, the event into the queue for the selected topic partition based on the mapping operation, wherein each topic partition has a corresponding memory partition and the memory partitions are independent of each other; 
(3)	sending, with the one or more processors, a batch of events from the queue for the selected topic partition to the corresponding memory partition in the physical storage system in response to one or more pre-selected queue thresholds being reached; and 
(4)	denying access, with the one or more processors, to the queue for the selected topic partition when a number of outstanding batches reaches a pre-selected threshold.
Nonetheless, this feature would have been made obvious, as evidenced by Kulkarni.
(1) (Kulkarni teaches managing, with the one or more processors, queues, using multiple manager component [Column 8, Line 67; Column 9, Lines 1-16; Column 10, Lines 22-26] for each of the plurality of topic partitions [Column 9, Lines 23-27], e.g. “the data is partitioned as it moves across the spout and the bolt tasks (grouping)” [Column 9, Lines 26-27] and “remaining containers each run a Stream Manager 110, a Metrics Manager 114, and one or more processes termed stream processing system (SPS) instances 112 (which are spouts/bolts that run user logic code)” [Column 10, Lines 22-26], wherein the queues for each of the plurality of topic partitions are managed independently of each other [Column 8, Line 67; Column 9, Lines 1-16; Column 9, Lines 23-27] such that ordering constraints for events in topic partitions are not applied to events in other topic partitions, e.g. “The actual topology, parallelism specification for each component, and the grouping specification, constitute the physical execution plan that is executed on the machines” [Column 9, Lines 27-30])
(2) (Kulkarni teaches placing, with the one or more processors, the event, e.g. input tuples, into the queue belonging to Kestrel, RabbitMQ, or Kafka [Column 8, Line 67; Column 9, Lines 1-16] for the selected topic/spout partition [Column 9, Lines 26-27] based on the mapping operation, e.g. “a programmer specifies the number of tasks for each spout and each bolt (i.e. the degree of parallelism)” [Column 9, Lines 23-25], wherein each topic partition has a corresponding memory partition and the memory partitions are independent of each other [Column 10, Line 1; Column 16, Lines 60-67; Column the data is partitioned as it moves across the spout and the bolt tasks (grouping)” [Column 9, Lines 26-27])
(3) (Kulkarni teaches sending, with the one or more processors, a batch of events from the queue for the selected topic partition, e.g. data moves across the spouts and bolt tasks [Column 9, Lines 26-27], a stream of tuples are fed in and computed [Column 9, Lines 31-48] - to the corresponding memory partition in the physical storage system [Column 9, Lines 50-55; Column 10, Line 1; Column 13, Lines 3-42; Column 16, Lines 60-67; Column 17, Lines 1-4] in response to one or more pre-selected queue thresholds being reached [Column 16, Lines 50-59])
(4) (Kulkarni teaches denying/stopping access, with the one or more processors, to the queue for the selected topic partition when a number of outstanding batches reaches a pre-selected threshold, e.g. “the data-in and the data-out queues are bounded in size. Gateway Execution thread 300 stops reading from the local Stream Manager 110 when the data-in queue exceeds this bound. This action triggers one of the backpressure mechanisms described above at the local Stream Manager 110. Similarly, when items in the data-out queue exceed the bound, the Gateway thread 300 can assume that the local Stream Manager cannot receive more data, and that Task Execution thread 302 should not emit or execute any more tuples” [Column 16, Lines 35-67; Column 17, Lines 1-9])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Zhao in view of Cuomo with the teachings of Kulkarni. 
The modification would have been to apply the managing, placing, sending, and access-denying of Kulkarni on the queue of Zhao in view of Cuomo.  
The motivation would have been as follows: “Spouts often pull data from queues, such as Kafka and Kestrel queues, and generate a stream of tuples, which is then fed into a network of bolts that carry out the required computation” [Column 9, Lines 45-48 – Kulkarni].

Zhao in view of Cuomo in view of Kulkarni does not disclose the following:
denying access utilizing a Fibonacci strategy, with the one or more processors, to the queue for the selected topic partition when a number of outstanding batches reaches a pre-selected threshold and ramping back up after the number of outstanding batches drops below the pre-selected threshold.
Nonetheless, this feature would have been made obvious, as evidenced by Rail.
(Rail teaches denying access utilizing a Fibonacci strategy, e.g. “The retry intervals may be set to a simple set time period or a more complex retry interval may programmed such as … by using a Fibonacci sequence to calculate successive time intervals” [0044], with the one or more processors, to the queue for the selected topic partition “by not having the Deployer 604 continually attempting to transfer to channels 610” [0044] when a number of outstanding batches reaches a pre-selected threshold, e.g. “when it is obvious that the file transfer to the channels 610 cannot take place under the current conditions of the contributor machine 600 or of the channels 610” [0044] and ramping back up after the number of outstanding batches drops below the pre-selected threshold [0044-0046; Claim 48 of Rail; Figure 6, All Elements], e.g. “responsive to transfer fail, retries to transfer at specified time intervals; and the relayer forwards meta data about the published document to an index hub to be cataloged; and the relayer forwards meta data about the document to the an index hub” [Claim 48 of Rail])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Zhao in view of Cuomo in view of Kulkarni with the teachings of Rail. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Modify the access-denying step of Kulkarni by using the Fibonacci strategy of Rail, thereby improving the entire system and combined steps of Zhao in view of Cuomo in view of Kulkarni.
The motivation would have been “to calculate successive time intervals. By using more complex retry intervals, system degradation may be avoided” [0044 – Rail
Regarding claims 2, 8, and 14, Zhao in view of Cuomo in view of Kulkarni in view of Rail disclose the following: 
further comprising sending, with the one or more processors, batches of events to storage systems, wherein each topic partition has an independent storage system.
(Zhao teaches sending, with the one or more processors, batches of events to storage systems, such as journals [0169-0170], e.g. “ensure collection of all or substantially all events by the supervisory server for storage in event journals” [0032], wherein each topic partition has an independent storage system or buffer [0037])
Regarding claims 3, 9, and 15, Zhao in view of Cuomo in view of Kulkarni in view of Rail disclose the following: 
wherein the storage systems comprise at least two different types of storage structures.  
(Zhao teaches that the storage systems comprise at least two different types of storage structures, e.g. “ensure collection of all or substantially all events by the supervisory server for storage in event journals” [0032])
Regarding claims 4, 10, and 16, Zhao in view of Cuomo in view of Kulkarni in view of Rail disclose the following: 
wherein the threshold is based on time.
(Rail teaches that the threshold is based on time, e.g. “responsive to transfer fail, retries the transfer at specified time intervals” [0010])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Zhao in view of Cuomo in view of Kulkarni with the teachings of Rail. 
The modification would have been to modify the queue of Zhao in view of Cuomo in view of Kulkarni to use the threshold of Rail. 
Rail].
Regarding claims 5, 11, and 17, Zhao in view of Cuomo in view of Kulkarni in view of Rail disclose the following: 
wherein the threshold is based on queue size.
(Kulkarni teaches that the threshold/bound is based on queue size, e.g. “the data-in and the data-out queues are bounded in size” [Column 16, Lines 50-53])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Zhao in view of Cuomo with the teachings of Kulkarni. 
The modification would be to use threshold size of Kulkarni for the queue of Zhao in view of Cuomo.  
The motivation would be to use one of “three unidirectional queues” [Column 16, Line 37 – Kulkarni].
Claim(s) 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Cuomo in view of Kulkarni in view of Rail in view of Uzzaman (Pub. No. US2014/0101117 published on April 10, 2014; hereinafter Uzzaman).
Regarding claims 6, 12, and 18, Zhao in view of Cuomo in view of Kulkarni in view of Rail does not disclose the following: 
wherein the mapping operation comprises utilizing a hashing function.
Nonetheless, this would have been obvious, as evidenced by Uzzaman.
(Uzzaman teaches that the mapping operation [0024] comprises utilizing a hashing function [0014, 0035], e.g. “the uniqueness value is a hash value that is calculated or otherwise determined by providing the values for the respective fields of the subset of the input record as input parameters to a hash function” [0014])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Zhao in view of Cuomo in view of Kulkarni in view of Rail with the teachings of Uzzaman. 
The modification would have been to utilize the hashing function of Uzzaman to perform the mapping operation disclosed by Zhao in view of Cuomo in view of Kulkarni in view of Rail. 
The motivation would have been to apply a duplicate detection process [0022, 0035 - Uzzaman].

Response to Arguments
Applicant’s arguments, see “Remarks”, filed March 24, 2021, with respect to claims 1-18 have been fully considered but they are moot in view of a new grounds for rejection. 
Examiner has added teachings of Rail et al. (Pub. No. US2005/0005237 published on January 6, 2005; hereinafter Rail) to read on claim amendments. Examiner maintains the 103 rejections.
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        December 19, 2020

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199